IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEON K. PERKINS,                                  §
                                                  §   No. 648, 2014
         Defendant Below,                         §
         Appellant,                               §   Court Below: Superior Court
                                                  §   of the State of Delaware in and
         v.                                       §   for New Castle County
                                                  §
STATE OF DELAWARE,                                §
                                                  §
         Plaintiff Below,                         §   Cr. ID No. 0212008942
         Appellee.                                §

                                Submitted: December 3, 2014
                                Decided:   January 13, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                        ORDER

         This 13th day of January 2015, upon consideration of the notice to

show cause and the appellant’s response, it appears to the Court that:

         (1)     In 2005, the appellant, Leon K. Perkins, was convicted of

Murder in the First Degree and related weapon offenses and was sentenced

to mandatory life imprisonment plus sixteen years. On direct appeal, this

Court affirmed Perkins’ convictions and sentence.1               In 2008, the Court




1
    Perkins v. State, 920 A.2d 391 (Del. 2007).
affirmed the denial of Perkins’ motion for postconviction relief under

Superior Court Criminal Rule 61.2

          (2)    Perkins has appealed the Superior Court’s November 5, 2014

order denying his motion for appointment of counsel. By notice dated

November 24, 2014, the Clerk directed that Perkins show cause under

Supreme Court Rule 29(b) why the appeal should not be dismissed for this

Court’s lack of jurisdiction to entertain an interlocutory appeal in a criminal

matter.3

          (3)    In his December 3, 2014 response to the notice to show cause,

Perkins states that he is entitled to the appointment of counsel to pursue

further postconviction remedies. Perkins argues that, under the Delaware

Constitution, this Court has jurisdiction to determine all appeals from the

Superior Court in criminal cases, including his appeal from the Superior

Court’s November 5, 2014 order denying his motion for appointment of

counsel.

          (4)    Perkins is mistaken. Under the Delaware Constitution only a

final judgment may be reviewed by the Court in a criminal case.4 In this


2
  State v. Perkins, 2008 WL 2406231 (Del. Super. June 11, 2008), aff'd, 2008 WL
5191831 (Del. Dec. 11, 2008).
3
    See Del. Supr. Ct. R. 29(b) (governing involuntary dismissal upon notice of the Court).
4
    Del. Const. art. IV, § 11(1)(b); State v. Cooley, 430 A.2d 789, 791 (Del. 1981).
                                               2
case, the Superior Court’s November 5, 2014 order denying Perkins’ motion

for appointment of counsel is an interlocutory order.5 The denial of Perkins’

motion is not appealable as a collateral order before the entry of a final order

on a motion for postconviction relief.6

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule

29(b), that the appeal is DISMISSED.

                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice




5
  Accord Lopez v. State, 2014 WL 3586494 (Del. July 21, 2014); Harris v. State, 2013
WL 4858990 (Del. Sept. 10, 2013); Brown v. State, 2012 WL 4466314 (Del. Sept. 26,
2012) (dismissing appeals from Superior Court orders denying appointment of counsel as
impermissible criminal interlocutory appeals).
6
 See St. Louis v. State, 2012 WL 130877 (Del. Jan. 17, 2012) (citing Robinson v. State,
704 A.2d 269, 271 (Del. 1998)).
                                          3